This case comes before the court as a companion to State v. Ogden , No. 20150922. In State v. Ogden , we vacated the award of complete restitution that is also at issue in this matter. 2018 UT 8, 416 P.3d 1132.
Specifically, Ogden argues that the district court erred by giving res judicata effect to the complete restitution order at issue in State v. Ogden . Because we have vacated that order and remanded, Ogden's arguments are moot.
Therefore, IT IS HEREBY ORDERED that we vacate the district court's judgment *804and remand the appeal for further proceedings.
/s/ ______________________________
John A. Pearce
Justice